Opinion issued February 24, 2015




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                            ————————————
                               NO. 01-14-00913-CV
                            ———————————
                           VIRIAN REYES, Appellant
                                         V.
                    SAN LUCAS APARTMENTS, Appellee



             On Appeal from the County Civil Court at Law No. 3
                           Harris County, Texas
                      Trial Court Cause No. 1053559


                          MEMORANDUM OPINION

      Appellant, Virian Reyes, has neither paid the required fees nor established

indigence for purposes of appellate costs. See TEX. R. APP. P. 5, 20.1; see also TEX.

GOV’T CODE ANN. §§ 51.207, 51.941(a), 101.041 (West 2013); Order Regarding

Fees Charged in Civil Cases in the Supreme Court and the Courts of Appeals and
                                         1
Before the Judicial Panel on Multidistrict Litigation, Misc. Docket No. 07-9138

(Tex. Aug. 28, 2007), reprinted in TEX. R. APP. P. app. A § B(1). Further,

appellant has not paid or made arrangements to pay the fee for preparing the

clerk’s record or the reporter’s record. See TEX. R. APP. P. 37.3(b), (c). After

being notified that this appeal was subject to dismissal, appellant did not

adequately respond. See TEX. R. APP. P. 5; 42.3(b).

      We dismiss the appeal for nonpayment of all required fees and for want of

prosecution. We dismiss any pending motions as moot.



                                 PER CURIAM

Panel consists of Justices Jennings, Higley, and Huddle.




                                         2